Case 8:20-cv-00819-SB-PJW Document 27 Filed 10/03/20 Page 1 of 1 Page ID #:129



  1                                                                    JS-6

  2

  3

  4                                                               October 3, 2020
  5                                                                   VPC
  6

  7

  8                             UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10

 11   SUSAN LEE,                                  Case No.: 8:20-CV-00819 SB (PJWx)
                                                  Hon. Stanley Blumenfeld Jr.
 12
                   Plaintiff,                     ORDER GRANTING STIPULATION
 13                                               FOR DISMISSAL WITH PREJUDICE
                                                  OF THE ENTIRE ACTION
 14         vs.

 15 GUS & GUS INC. D/B/A POPEYE’S
 16 CHICKEN #3316; PK I SYCAMORE
    PLAZA, L.P.; and DOES 1 through 10,
 17 inclusive,

 18
                   Defendants.
 19

 20
            The parties have stipulated to dismiss this entire action with prejudice. Based
 21
      on the joint stipulation, IT IS HEREBY ORDERED that the entire action is
 22
      dismissed with prejudice and that all parties are to bear their own fees and costs.
 23

 24
      DATED: October 3, 2020                 _______________________________
 25                                                Stanley Blumenfeld, Jr.
 26                                            United States District Court Judge

 27

 28

                                                  1
                                          [PROPOSED] ORDER
